Citation Nr: 0803250	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for tarsal 
tunnel syndrome, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to January 1977.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2006 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 2006, a 
hearing was held before a Decision Review Officer (DRO) at 
the RO.  In December 2007, a Travel Board hearing was held 
before the undersigned.  Transcripts of these hearings are of 
record.

The veteran had also initiated an appeal of the denial of 
service connection for bilateral hearing loss; however, a May 
2007 rating decision granted service connection for that 
disability.  Consequently, that matter is not before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2007).

The RO arranged for VA examinations in January 2006 and 
January 2007.  At the January 2006 VA examination, the 
physician diagnosed status post right tarsal tunnel release, 
without posterior tibial neuropathy.  He concluded that the 
veteran's right lower extremity symptoms of pain and abnormal 
gait were due to musculoskeletal problems aggravated by the 
favoring of that extremity.  

On January 2007 VA examination, the podiatrist noted the 
veteran's complaints of right foot pain when resting, 
standing, or ambulating.  The veteran reported that periods 
of flares were not frequent, but rated them 10/10 for pain at 
their worst; treatment included over-the-counter medications 
and ice compresses.  Corrective devices, such as inserts, 
shoes, and canes, were also used, with minimal relief, though 
they were effective for ambulation.  On physical examination, 
obvious deformities, painful motion, edema, instability, and 
weakness were not noted.  All joints exhibited a full range 
of motion without pain or crepitus, and repetitive use did 
not diminish their ranges of motion or function.  The 
podiatrist diagnosed tarsal tunnel syndrome, right foot, and 
concluded that it was as likely as not that the veteran's 
right foot pain was related to his tarsal tunnel syndrome.

At his December 2007 Travel Board hearing, the veteran 
testified that most of the time, he wears an ankle brace to 
assist in ambulation.  At least a couple of times a week, 
sometimes constantly, his muscles will cramp from extreme 
pain, usually followed by paralysis  This affects his ability 
to walk up and down stairs or on uneven surfaces.  Sometimes 
loses control of his leg when walking because of the 
paralysis.  The veteran reported that he had employed by the 
United States Post Office as a maintenance technician, but 
due to the limitations of his right lower extremity, was 
unable to keep up with the physical demands of that position.  
Therefore, he was promoted to the position of supervisor 
maintenance operator where, even though he still walks a lot, 
when his condition flares, he can retreat to his office and 
prop up his leg.  He stated that his earning capacity in this 
position is considerably less than when he was a maintenance 
technician.

It is also noteworthy that the United States Court of Appeals 
for Veterans Claims recently held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  Thus, it is necessary to obtain any/and 
all  records of treatment the veteran received for tarsal 
tunnel syndrome during the appeal period.

Accordingly, the case is REMANDED for the following:
1.  The RO should obtain complete records 
of all VA treatment the veteran has 
received for tarsal tunnel syndrome at the 
Akron Community Based Outpatient Clinic 
since January 2006.

2.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist to determine the current 
severity of his service-connected right 
tarsal tunnel syndrome, and its impact on 
his ability to function.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  A complete history should be 
elicited, to include the types of therapy 
and/or medications that have been 
used/prescribed to treat the service-
connected disability.  Any indicated 
studies should be performed.  All symptoms 
of/clinical findings associated with the 
right tarsal tunnel should be noted.  The 
examiner should explain what types of 
symptoms/clinical findings are generally 
associated with tarsal tunnel syndrome, 
note the veteran's previous descriptions 
of this symptoms of the disability 
(including on VA examinations and at the 
Travel Board hearing), and  comment, as to 
each symptom/finding previously noted as 
well as each noted on current examination, 
whether the clinical findings or symptoms 
are attributable to the veteran's service-
connected disability or due to a 
coexisting condition.  The examiner should 
also comment on the type and degree of 
functional impairment (and specifically 
impact on employment) that would result 
from the right tarsal tunnel syndrome.

If the examiner is unable to render any 
opinion requested, it should be so noted 
for the record, along with an explanation 
why it cannot be done.  The examiner 
should explain the rationale for any 
opinion given.
3.  The RO should then re-adjudicate the 
claim (to include consideration of the 
possibility of "staged ratings" in 
accordance with Hart, supra, as 
indicated).  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

